                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION


JOHN MITCHELL                                                                        PLAINTIFF
ADC #153261

v.                               Case No: 4:21-cv-00137-LPR


TURN KEY HEALTH SERVICES, et al.                                                 DEFENDANTS


                                            ORDER

        The Court has reviewed the Proposed Findings and Recommendation submitted by United

States Magistrate Judge Patricia S. Harris. (Doc. 3). No objections have been filed, and the time

to do so has expired.       After a careful and de novo review of the Proposed Findings and

Recommendation as well as the record, the Court concludes that the Proposed Findings and

Recommendation should be, and hereby is, approved and adopted in its entirety as this Court’s

findings in all respects.

        It is therefore ORDERED that Mr. Mitchell’s Complaint (Doc. 1) is DISMISSED without

prejudice. Pursuant to 28 U.S.C. § 1915(a)(3), the Court certifies that an in forma pauperis appeal

of this Order or the accompanying Judgment would not be taken in good faith.


        IT IS SO ORDERED this 28th day of May 2021.




                                                     ________________________________
                                                     LEE P. RUDOFSKY
                                                     UNITED STATES DISTRICT JUDGE
